Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lepek et al. US 2020/0281164 (hereinafter “Lepek”).
Regarding claim 1, Lepek discloses an insect sortation system (see paragraph 0001 relates to sex sorting of mosquitos, also see figure 4)

    PNG
    media_image1.png
    82
    429
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    404
    706
    media_image2.png
    Greyscale
, comprising:  2an insect pathway defining an interior volume having an inlet and an outlet (see figure 4, the mosquitos move from the insect source through the inlet tube 64, pass the interior volume in the low temperature controlled area and leave through the outlet 82 after being imaged) 3wherein an approach zone of the insect pathway is defined adjacent the inlet (as seen in figure 4 there is a defined approach zone to the inlet 64), a classification 4zone of the insect pathway is defined adjacent the outlet (the insects pass from the inlet to the conveyor adjacent to the exit where they are classified, see paragraph 0234)

    PNG
    media_image3.png
    138
    450
    media_image3.png
    Greyscale

, and a singulation zone of the insect 5pathway is defined between the approach zone and the classification zone (see paragraph 0231, the insects should be upright and not bunched together, ways of separating the insects are provided)


    PNG
    media_image4.png
    176
    434
    media_image4.png
    Greyscale
  
6a puff back region defined adjacent the inlet (see 62 of figure 4 which is adjacent to the inlet, paragraphs 0227-0230)

    PNG
    media_image5.png
    522
    431
    media_image5.png
    Greyscale
  
7a puff forward region defined adjacent the outlet (see 86 of figure 4 which is adjacent to the outlet, paragraphs 0227-0230); and  8an imaging system disposed adjacent the insect pathway and configured to image 9insects on the insect pathway (see cameras 71,74,76, and 78 of figure 4). 
Regarding claim 2, Lepek discloses a computing device comprising a memory and a processor (paragraph 0069)

    PNG
    media_image6.png
    328
    431
    media_image6.png
    Greyscale

configured to:  3receive image data from the imaging system; and  4determine positions of at least some of the insects on the insect pathway 5based on the image data (paragraphs 0144-0152 disclose using the images to track the coordinates of all female mosquitos in the captured tray at any given moment).

    PNG
    media_image7.png
    469
    448
    media_image7.png
    Greyscale


Regarding claim 3, Lepek discloses wherein the computing device is 2further configured to classify one or more insects when the one or more insects are in the 3classification zone (see at least paragraphs 0001 and 0234 which disclose determining the sex of the mosquito and classifying the mosquito).
Regarding claim 4, Lepek discloses wherein each of the puff back 2region and the puff forward region comprises a puff system that comprises:  3one or more puff outlets extending 4an air source that provides an air flow to the one or more puff outlets; and  5a control valve disposed between the air source and the one or more puff outlets, 6and that controls the air flow to the one or more puff outlets (see figure 4 and paragraphs 227-230 above).

Regarding claim 7 as seen in figure 4, the puff back region is configured to blow insects towards the inlet and the puff forward region is configured to blow 3insects towards the outlet (see paragraphs 227-230).
Regarding claims 8-11, Lepek discloses a shutter 2disposed within the singulation zone, the shutter comprising a track and a door that is moveable 3between an open state and a closed state that separates the insect pathway (see paragraph 0230).
Regarding claim 12 as seen in figure 4 the insects enter a chamber which as it is a 3D enclosed space inherently has a ceiling and walls. 
Regarding claim 13, as seen in figure 4 the camera 71 is below the floor and images the insect thus it is a translucent, transparent material. 
Regarding claim 15, Lepek discloses the ceiling can be transparent. 

    PNG
    media_image8.png
    82
    436
    media_image8.png
    Greyscale

Regarding claim 16 Lepek discloses 2the imaging system is a position tracking imaging system configured to capture 3images of the insects for position tracking of the insects along the insect pathway; and  4the insect sortation system further comprises an .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lepek.
Regarding claim 14, Lepek discloses the limitations of claim 13 as discussed above. 
Lepek does not explicitly disclose one or more lighting elements below the floor to provide light through the translucent material. However it is obvious to use illumination when imaging insects to which the Examiner declares official notice. The motivation would be to better view the parts of the insect and receive clear images of them for processing. 

Claims 6, 17-19, 24-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Larios et al. Automated insect identification through concatenated histograms of local appearance features: feature vector generation and region detect for deformable objects (hereinafter “Larios”, cited in the IDS).

Lepek does not explicitly disclose that the insect pathway defines a rectangular cross section with a height and width selected to correspond to a representative insect of the insects. 
However it would be obvious to one of ordinary skill in the art to design the pathway to the size of the insect in order to prevent multiple insects from entering at the same time as disclosed by Larios. 
Larios discloses an insect imaging apparatus in figure 4 with a narrow tube where the insects pass. As can be seen by making the tube narrow the insects are able to be entered one at a time into the tube (see figure 4 and the second paragraph of section 2.1). 

    PNG
    media_image9.png
    221
    441
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    400
    334
    media_image10.png
    Greyscale

Lepek and Larios are analogous art because they are from the same field of endeavor of insect imaging. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Lepek and Larios to make the pathway narrow so as to allow the insects to enter one by one thus making the imaging easier. 

Regarding claim 17, Lepek discloses an insect sortation method (see figure 4 and paragraph 0001 above) comprising:  21receiving image data from an imaging system disposed adjacent to an insect  pathway, the image data representative of one or more insects on the insect pathway (discussed above, see figure 4);  4determining positions of one or more insects with respect to a plurality of zones of 5the insect pathway based on the image data (see paragraphs 0144-0152 above where the insects are tracked based 
Lepek does not explicitly disclose 6causing movement 7based on a position of the at least one insect with respect to the plurality of zones.
Larios discloses imaging of the insect and if the insect is not in the proper position then a side jet can be activated to move the insect to place it into a better view (see the paragraph of Larios copied above).
Lepek and Larios are analogous art because they are from the same field of endeavor of insect imaging. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Lepek and Larios to cause a movement of the insect using the puff system if it is determined that the position of the insect is not in an adequate position for imaging as taught by Larios. The motivation would be to use the air to maneuver the position of the insect for a proper view of the insect. 
Regarding claim 18, the imaging system comprises one or more cameras (see Lepek figure 4).
Regarding claim 19, Lepek discloses wherein the plurality of zones 2comprise an approach zone disposed adjacent to an inlet of the insect pathway, a classification 3zone disposed adjacent to an outlet of the insect pathway, and a singulation zone disposed 4between the approach zone and the classification zone (see the analogous limitation of claim 1 already addressed above by Lepek).
Regarding claim 24, Lepek discloses isolating the at least one insect from the other insects (see paragraph 0231 copied above).

Regarding claim 26, Lepek discloses wherein the one or more 2characteristics comprise a head (see figures 9a and 9b, and paragraph 0250)

    PNG
    media_image11.png
    80
    426
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    533
    809
    media_image12.png
    Greyscale



	Regarding claim 28, Lepek discloses causing 2movement, by the puff system, of the at least on insect based on classifying the at least one 3insect (see paragraph 0235)

    PNG
    media_image13.png
    417
    429
    media_image13.png
    Greyscale


	Claim 29 is similarly analyzed to claim 17.
	Claim 30 is similarly analyzed to claim 19.
	Claim 35 is similarly analyzed to claim 24. 

Allowable Subject Matter
s 20-23, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN B STREGE/Primary Examiner, Art Unit 2669